EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
CLAIMS
Claim 3: The method of claim 22, wherein the flexible material of the neck portion and the chamber has low heat conductivity, such that an exterior surface of the neck portion and an exterior surface of the chamber remainliquid in the chamber is 

Claim 4: The method of claim 22, wherein the heating mechanism is adapted to heat a liquid disposed in the chamber, and is adapted to draw power from a power plate, when the hair-treating device is disposed on the power plate.

Claim 6: The method of claim 22, wherein the 

Claim 13: The method of claim 21, wherein the flexible material of the chamber has low heat conductivity, the method further comprising holding an exterior of the chamber, during or immediately following the heating of the water disposed therein. 

Claim 20: Cancel

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799